Citation Nr: 1034644	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 Regional Office (RO) in St. Louis, 
Missouri rating decision, which denied the claim on appeal.


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran's current tinnitus is causally related to a disease, 
injury or event in service.


CONCLUSION OF LAW

A tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2005 and two in April 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-
121.    

The April 2008 letters from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Furthermore, 
the Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Board notes that the Veteran was provided a VA examination in 
March 2006 for tinnitus.  The examination was based on an 
interview with the Veteran, review of the claims file, and 
physical examination.  Based on the foregoing, the examiner 
concluded that the Veteran's current tinnitus was unrelated to 
his military service.  As such, the Board finds the examination 
report to be thorough, complete, and sufficient upon which to 
base a decision with respect to the Veteran's claim for service 
connection for tinnitus.  Based on the examinations and the fact 
there is no rule as to how current an examination must be, the 
Board concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes the Veteran is in receipt of, among other things, 
the combat infantry badge (CIB), for his combat service in 
Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. 
 
The Veteran alleges he currently experiences tinnitus, which he 
attributes to exposure to weapons fire and an exploding grenade, 
for residuals of which he is separately service connected.  
Initially, the Board observes that the Veteran's service 
treatment records indicate no complaints, diagnoses, or treatment 
for tinnitus.

After service, the record indicates the Veteran complained to a 
private treatment provider in August 2002 about dizziness on 
standing.  At that time, the Veteran denied any ringing in the 
ears.  In September 2004, the Veteran was receiving treatment for 
dizziness from the VA.  At that time, the Veteran again denied 
tinnitus, as well as ear pain, vertigo, or hearing loss.    

The Veteran was afforded a VA examination in March 2006.  The 
examiner noted review of the claims file.  At that time, the 
Veteran reported worsening hearing, right worse than left, over 
the previous couple years following a right ear infection.  The 
Veteran also reported an incident of "ringing" tinnitus with 
concurrent loss of a balance a couple years ago.  The Veteran 
noted that he had been experiencing tinnitus since an explosion 
in Vietnam in December 1968, but that he did not "pay 
attention" to the tinnitus prior to the above-referenced 
incident.  The Veteran stated that the tinnitus varied in 
intensity and that he experienced balance problems when the 
intensity increased.  The Veteran noted that the tinnitus was 
constant, worse in the left ear, and rated as bothersome or 4 to 
5 out of 10.  The examiner noted that when the Veteran had 
initially been questioned about his tinnitus, he reported onset 
of a few years ago, but later stated that the tinnitus had been 
present from Vietnam.  The Veteran stated that post-service noise 
exposure included 30 years as a police officer, including 
consistent use of hearing protection devices on the firing range.  
Due to the remoteness of the Veteran's complaints from service 
(more than 30 years) and the Veteran's other reported history, 
the examiner opined that it was less likely than not that the 
Veteran's current tinnitus was related to his military service.   

The Board notes that the Veteran's statements regarding his 
tinnitus were considered.  The Board observes that the Veteran is 
competent to discuss observed physical symptoms, such as ringing 
in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) 
("ringing in the ears is capable of lay observation").  
Tinnitus, moreover, is a disorder uniquely ascertainable by the 
senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  That is, tinnitus is defined as a ringing in the ears, a 
finding that can only be determined by the Veteran's reporting of 
the condition, unlike, for example, hearing loss.  

In this case, the Veteran has reported onset of tinnitus 
variously in approximately 2002 or during service in 1969.  Given 
the reported onset of the Veteran's symptoms in Vietnam, the 
Board has considered the potential application of 38 U.S.C.A. § 
1154(b).  However, even if the presumption of credibility 
afforded under the provisions of 38 U.S.C.A. § 1154(b) applies to 
the Veteran's report of the onset of symptoms in service and his 
assertions of a continuity of symptomatology thereafter, the 
Board finds that such presumption is rebutted in this case by 
clear and convincing evidence to the contrary.

In this regard, the Veteran's offered history is directly 
contradicted by his denial of any ringing in his ears during the 
course of receiving medical treatment in August 2002 and 
September 2004.  The Board finds statements offered directly to 
health care providers while receiving medical treatment prior to 
filing a claim for benefits to be far more credible than 
statements made after filing such a claim.  The Board further 
finds the August 2002 record to be particularly probative as the 
Veteran had reported to an emergency room for treatment for 
dizziness, and such circumstances suggest a particularly strong 
motivation to be honest and forthcoming to the treating physician 
as to the nature of his symptomatology.  The Board also notes 
that there is no contrary occasions prior to the filing of his 
claim in 2005 on which he reported experiencing any ringing in 
his ears.  In addition, the Board also notes that the Veteran 
filed claims for multiple disabilities associated with residuals 
of the grenade explosion after leaving service in 1969.  At that 
time, the Veteran did not bring a claim for ringing in his ears, 
which he now claims was also a residual of the grenade explosion.  

The Board recognizes that he reported to the VA examiner that he 
had an instance several years before in which he received 
treatment for tinnitus in a hospital; however, the Veteran was 
advised to submit any relevant evidence, including records of 
past medical treatment, or to provide authorization for VA to 
obtain such records, and no evidence of such hospitalization is 
associated with the record nor has VA's assistance been requested 
in obtaining such record.  Furthermore, the VA examiner felt that 
the Veteran's reported history during the examination was 
conflicting in that he initially identified an onset of only a 
couple of years ago, but later stated that the disability had 
been present since Vietnam and that he had merely not paid 
attention to it until the incident a few years ago.

In measuring the credibility of the Veteran's statements, the 
Board has considered the decision in Buchanan v. Nicholson, 451 
F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States 
Court of Appeals for the Federal Circuit determined that the 
Board erred by finding that a claimant's report of in-service 
symptoms lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the Veteran specifically denied having 
any history of ringing in his ears on two occasions, one of which 
was during the course of receiving emergency medical care, and 
the other showing that he denied symptomatology less than a year 
before filing his claim.  The Board finds the Veteran's denials 
during that period to be far more credible than contrary 
statements made by the Veteran that his symptoms started in 
service, which are documented only since 2005, which is the year 
he filed his claim.  Given his past denials, and the VA 
examiner's interpretation that he was inconsistent even during 
the VA examination as to whether his symptoms started in service, 
the Board finds that there is clear and convincing evidence of 
record to rebut any presumption afforded by 38 C.F.R. § 1154(b) 
that his symptoms started in service.

Consequently, the Board finds the most persuasive evidence of 
record to be the findings of the VA audiologist, who concluded 
that it was unlikely that the Veteran's disability is related to 
service.  In this regard, the Board finds the opinions expressed 
in the VA audiologist's examination report competent, credible, 
and probative.  The report was based on a review of the claims 
file, interview of the Veteran, and audio examination.  
Furthermore, a complete and through rationale is provided for the 
opinion rendered, specifically the Veteran's contradictory 
statements regarding onset, his other reported denials during 
past treatment, and that the Veteran did not report tinnitus for 
more than 30 years after service.  The examiner's conclusion is 
fully explained and consistent with the evidence of record.  

Based on that opinion, as well as the absence of any credible lay 
evidence suggesting the onset of tinnitus while on active duty, 
the Board concludes that the preponderance of the evidence is 
against the claim.

In summary, the most probative evidence of record indicates that 
the Veteran experienced acute tinnitus in service, but fails to 
establish that he experienced ongoing tinnitus from his military 
service.  The most credible medical evidence of record rejects 
any link between the Veteran's current tinnitus and his military 
service.  In light of the evidence, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
service connection for tinnitus is not warranted.  See generally 
Shedden, supra.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


